Title: From George Washington to Lieutenant General Heister, 13 May 1777
From: Washington, George
To: Heister, Leopold Philipp, Freiherr von



Sir,
Morris Town 13º May 1777

I was honoured with your favour of the 8th Inst. by Capt. ORiley of the Hessian Corps.
Altho’ the receipt and distribution of Money & other Necessaries, intended for Prisoners, properly fall within the Commissary’s departmt (who shall strictly attend to all Directions that come with them) and must in future pass thro’ his hands, Yet I will not in this instance refuse permission to Lieutt Miller to go with the desired Transport, accompanied by one of my Officers: For which purpose a Passport is inclosed—Lt Miller will call upon Genl Lincoln at Bound brook, who has my Orders to furnish the Escort. I would extend this Indulgence to some of your noncommissioned Officers, did Circumstances justify it.
Count Donop’s verbal Message by Capt. O’Riley gave me much uneasiness, as it must be founded on the supposition, that an Application of a similar nature had already met a refusal—I enjoy too much pleasure in softening the hardships of Captivity, to withold any Comfort from Prisoners; and beg you will do me the Justice to conclude, that no Requisition of this Nature, that shd be made, will ever be denied.
I am highly honoured by yr good Opinion of me, & hope that no part of my future Conduct will give you cause to change it. I have the honour to be with due respect Yr most Obd. Hb. Sert.
